Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 10/21/2021 disclaiming the terminal portion of any patent granted on this application is accepted.  The terminal disclaimer has been recorded.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Attempt to contact Att. Thomas Perkowski was made on 11/03/2021. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 4 has been amended as follows: Line 6: recites “his/her”, this limitation has been removed.
The limitation of “Claim 21 (Previously Presented).” has been removed.
Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: Stein (US 20090144874) and W. A. Scheidler (US 1994568) are the closest prior arts to the claimed invention but fails to teach the claimed invention as a whole comprising a rectangular-shaped layer of fabric material having moisture-wicking characteristics, four corner regions, a pair of opposing ends, a pair of side edges extending between said four corner regions and said opposing ends; four hand/foot-insertable apertures formed in said four corner regions of said rectangular-shaped layer of fabric material, and multiple pieces of flexible canvas material arranged about the perimeter of said rectangular-shaped layer of fabric material, and stitched together, for reinforcing and strengthening said opposing ends, said side edges, and said four corner regions of said rectangular-shaped layer of fabric material in which said hand/foot-insertable apertures are formed; wherein each said hand/foot-insertable aperture has side inner perimeter surfaces and is reinforced with double stitching about said side inner perimeter surfaces of said hand/foot-insertable apertures; wherein said isometric-exercise towel has a longitudinal axis extending between said opposing ends, and a latitudinal axis extending between said pair of side edges; wherein said isometric towel has an unfolded configuration, a latitudinal folded configuration, and a longitudinal folded configuration; wherein when arranged in said unfolded configuration, said isometric-exercise towel is unfolded along its longitudinal and latitudinal axes, and said hand/foot-insertable apertures are available for insertion of the person's hands and/or feet during isometric exercise; wherein when arranged in said latitudinal folded configuration, said isometric-exercise towel is folded along its .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NYCA T NGUYEN whose telephone number is (571)272-7168. The examiner can normally be reached Mon-Fri 9:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Loan Jimenez can be reached on 571-272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NYCA T NGUYEN/             Primary Examiner, Art Unit 3784